Citation Nr: 0819424	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-30 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability, 
claimed as nerve damage, following a prostate biopsy 
conducted on December 10, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran does not have any additional disability caused by VA 
medical or surgical treatment (a December 10, 1999 prostate 
biopsy).


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for nerve damage following a 
December 10, 1999, prostate biopsy have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In February 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  This letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and the biopsy performed at VA in December 1999, 
or to provide a properly executed release so that VA could 
request the records for him.  

The Board finds that the content of the February 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
July 2005 SOC and a December 2005 SSOC, each provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Applicable laws and regulations

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 2004.  Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), is not applicable.  The version of 38 U.S.C.A. 
§ 1151 that became effective October 1, 1997, is the 
applicable statute in this case. The revised version of the 
law requires that the claimed additional disability be 
"caused by" VA hospital care, medical or surgical 
treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected. For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; (B) 
an event not reasonably foreseeable.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

III.  Factual background and analysis

The veteran has contended that he developed nerve damage that 
caused pain into his right leg, balance problems, and bowel 
and bladder incontinence following a prostate biopsy 
performed at a VA facility on December 10, 1999.  Thus, he 
maintains that he should be compensated for this additional 
disability.

VA outpatient treatment records indicate that on May 7, 1998, 
the veteran was referred to physical therapy for the 
treatment of low back pain following a laminectomy conducted 
in February 1997.  An April 1997 X-ray revealed narrowing 
between L1 to L4, with anterior spurring at all levels with 
slight scoliosis.  On September 24, 1999, he complained of 
left hip, knee and back discomfort.  He was also complaining 
of pain radiating from the left lateral back into the hip and 
down the left leg.  He also noted left knee pain.  He had 
frequent urination, although he denied any changes in 
bowel/bladder habits.  On December 10, 1999, he underwent a 
prostate biopsy.  Three samples were taken.  The pathology 
report included the following findings:  (1) right prostate: 
prostate parenchyma, no tumor identified; (2) left prostate: 
prostate parenchyma with foci consistent with high grade 
prostatic intraepithelial neoplasis; and (3) mid prostate: 
prostate parenchyma, no tumor identified.  On December 27, 
1999, he complained that since the biopsy he had had 
increased back pain and a "loosing feeling in the right 
leg."  He was complaining of increasing low back pain and 
radiculopathy.  He commented that he felt that he was losing 
strength.  He denied any injury or any changes in activity.  
He also denied any bowel or bladder changes.  The assessment 
was spinal stenosis, uncontrolled pain.  

On January 7, 2000, VA records show the veteran's continuing 
complaints of low back pain.  He had had a spinal fusion in 
1975 and a laminectomy in 1996.  He reported current right 
leg pain, numbness, and instability.  He claimed that these 
complaints had begun around December 10, 1999.  His loss of 
balance was his biggest problem.  The assessment was spinal 
stenosis, balance/gait instability.  The attending physician 
noted spinal stenosis with weakness of the right leg.  It was 
questioned whether this was related to a root problem, given 
the balance problem; it was questioned whether the balance 
issue was cerebral.  On February 2, 2000, his gait was 
slightly ataxic with 4/5 dorsiflexion of the right foot.  A 
neurological consultation was deemed necessary, with a 
question as to whether there was a relation to the biopsy.  

On February 9, 2000, the veteran was afforded a neurological 
consultation.  His past spinal problems were noted, to 
include spinal stenosis.  The veteran described saddle 
distribution sensory changes.  He also described bowel and 
bladder incontinence for the preceding two months.  His 
recent prostatic biopsy was mentioned.  He stated that he had 
not had any saddle distribution sensory changes prior to the 
biopsy.  His right leg was weaker than the left and symptoms 
radiated into the right leg.  The motor examination revealed 
decreased flexion and extension at the ankle and knee, and, 
to a lesser degree, at the hip on the right.  The sensory 
examination disclosed that he had decreased sensation in the 
saddle distribution at the buttocks.  He had patchy 
dermatomal changes in the right lower extremity but it was 
not a clear dermatomal distribution.  There was some swaying 
with Romberg testing.  The assessments were caudia equine 
syndrome; history of lumbosacral degenerative joint disease 
(DJD); and history of previous laminectomy.  

Private hospital records show that the veteran underwent a 
thoracic decompressive laminectomy, with removal of a 
synovial cyst.  He had been admitted with a history of 
weakness, pain, and numbness in the lower extremities, with 
loss of bowel and bladder function.  After the surgery his 
pain had improved, although the numbness and the motor 
weakness remained about the same.  Additional records 
associated with this private treatment noted that his 
complaints of bowel incontinence, urinary frequency, and 
bilateral lower extremity numbness had begun shortly after 
his December 1999 prostate biopsy.  

The veteran's private physician submitted correspondence on 
the veteran's behalf on October 1, 2002.  He had received a 
letter from the veteran about the difficulties he had been 
having with his legs which seemed to have come on around the 
time of the prostate biopsy.  The physician stated

I think it would be very difficult to say for 
certain that the biopsy was the cause of the 
neurologic deterioration in your legs.  I suppose, 
if you were in an awkward position on the table and 
forceful manipulation or twisting of your spine was 
undertaken, that may have caused such an injury but 
the actual performance of the biopsy would not.

Between 2003 and 2005, the veteran continued to be seen for 
treatment at VA.  On September 15, 2003, he reported tingling 
and numbness in the left leg with turning.  He said that he 
could not always tell where his right foot was; he also still 
had sporadic bowel/bladder incontinence.  The assessment was 
spinal stenosis with residual nerve compromise.  

On March 4, 2004, a chart review in conjunction with the 
claim for compensation under 38 U.S.C.A. § 1151 was 
undertaken by VA.  After a review of the record both before 
and after the prostate biopsy, and following a discussion 
with an orthopedist, it was stated that the likelihood of an 
additional disability due to a prostate biopsy was "ZERO" 
(emphasis in original).  It was noted that the veteran had a 
long history of multilevel degenerative changes in the spine.  
It was determined that "[h]e has had a prior fusion and 
laminectomy w exacerbation of symptoms as a consequence of 
his degenerative condt, his condt did not advance as a result 
of a prostate biopsy."  He continued throughout 2004 and 
2005 to report radiculopathy and neuropathy.

The veteran then submitted a statement from an acquaintance, 
a registered nurse, who commented that, prior to the biopsy, 
the veteran could walk without difficulty.  Right after the 
procedure, he had experienced foot drop, numbness, burning, 
pain, and lack of control of the right lower extremity.  He 
was noted to still suffer, with an inability to sit, stand, 
or lie for any period of time.  He said that the veteran 
continued to struggle with pain and difficulty with his 
mobility.

After a thorough review of the evidence of record, it is 
found that entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, claimed as 
nerve damage following a prostate biopsy conducted on 
December 10, 1999, is not warranted.  Initially, the evidence 
indicates that the veteran had a long history of spinal 
disorders, including DJD and spinal stenosis prior to the 
December 1999 prostate biopsy.  This evidence clearly shows 
that he had stenosis with narrowing in the thoracic and 
lumbar spines before the biopsy; as a consequence, these 
conditions cannot be an additional disability caused by the 
biopsy.  

There is also no competent evidence to support a finding that 
the biopsy caused a worsening of his low back disorder.  The 
Board notes that the veteran has submitted a statement from 
his private physician that suggested that, while the biopsy 
itself would not have caused the neurologic deterioration in 
his legs, it was possible that if he had been placed in an 
awkward position during the test and then subjected to 
forceful manipulation, such treatment could have caused lower 
extremity neurological problems.  This statement was based on 
supposition; thus, it is too speculative in nature and does 
not provide a sufficient basis for an award of the benefit 
sought.  See Bostain v. West, 11 Vet. App. 124 (1998); see 
also Warren v. Brown, 6 Vet. App. 4 (1993).  Also submitted 
was a statement from a friend, who is a registered nurse.  
Again, while this statement indicated that the veteran's 
lower extremity difficulties had increased following the 
prostate biopsy, thus suggesting an etiological relationship 
between the two, it was not based upon a review of the 
medical evidence of record, and provided no rationale for the 
comments proffered.  

In contrast to these statements, the veteran was afforded a 
VA examination in March 2004 that had included a complete 
review of the medical evidence of record, to include the 
veteran's physical condition both before and after the 
biopsy.  Significantly, this opinion provided a rational 
basis for its conclusion that there was no additional 
disability related to the prostate biopsy and that his spinal 
condition had not been advanced as a result of the biopsy.  
Therefore, this opinion must be afforded greater probative 
weight than the private statements.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Thus, based on the 
objective evidence of record, a relationship between the 
prostate biopsy performed by VA in December 1999 and the 
deterioration of his spinal condition has not been 
established.  It is therefore concluded that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability, 
claimed as nerve damage, following a prostate biopsy.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability, 
claimed as nerve damage following a prostate biopsy conducted 
on December 10, 1999, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


